DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bundren et al. (US 20140026910) in view of Swager et al. (US 2016/0192701).
Claims 1 and 7. Bundren et al. discloses tri-arc filaments for use in smoking device filters (Abstract). The filaments may include cellulose acetate ([0061]). The filaments may be processed into tow bands ([0041]). Tri-arc filaments of the present invention may have a denier per filament ("dpf") suitable for use in smoking articles. In some embodiments, tri-arc filaments of the present invention may range from a lower limit of about 1 dpf, 2 dpf, 3 dpf, 4 dpf, 5 dpf, 7 dpf, 10 dpf, 11 dpf, 12 dpf, or 13 dpf to an upper limit of about 30 dpf, 25 dpf, 20 dpf, 15 dpf, 10 dpf, 7 dpf, 5 dpf, 4 dpf, or 3 dpf, wherein the dpf of the filaments may range from any upper limit to any lower limit and encompass any subset therebetween. In some embodiments, tri-arc filaments of the present invention may be high dpf filaments, e.g., about 10 dpf or greater. In some embodiments, tri-arc filaments of the present invention may be about 11 dpf or greater. In some embodiments, tri-arc filaments of the present invention may be about 12 dpf or greater ([0055]). In some embodiments, tow bands comprising a plurality of tri-arc filaments of the present invention may have a total denier ranging from a lower limit of about 50,000 total denier to an upper limit of about 200,000 total denier ([0072]). Suitable cellulose acetates may have a degree of substitution less than about 3 acetyl groups per glucose unit, preferably in the range of about 2.2 to about 2.8, and most preferably in the range of about 2.4 to about 2.6 ([0061]).
Bundren et al. does not explicitly disclose that the cellulose acetate tow has an average molecular weight of 30,000 amu to 100,000 amu and a polydispersity from 1.5 to 2.5.
Swager et al. discloses cellulose filter materials for removing or reducing the amount of a substance in a vapor sample, such as cigarette smoke (Abstract). One embodiment, F5Ph-CA has a degree of substitution of 0.8, average molecular weight of 85,000, and polydispersity index of 1.77 (Figure 1B; [0005]; [0051]).
Since Bundren et al. does not disclose any particular molecular weight or polydispersity of the tri-arc filaments, it would have been obvious to one of ordinary skill in the art before the effective filing date that the tri-arc filaments have similar properties (polydispersity and average molecular weight) as other cellulose acetate filter materials known in the art, such as that of Swager et al. (Figure 1B; [0005]; [0051]). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness (MPEP § 2144.07).

Claims 2-5, 8, 9, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bundren et al. (US 20140026910) in view of Swager et al. (US 2016/0192701).
Claims 2 and 3. Bundren in view of Swager et al. discloses the cellulose acetate tow of claim 1 but does not explicitly disclose that the tow has a 20 to 50 denier per filament or 25 to 40 denier per filament. 
However, Bundren discloses that tri-arc filaments of the present invention may have a denier per filament ("dpf") suitable for use in smoking articles. In some embodiments, tri-arc filaments of the present invention may range from a lower limit of about 1 dpf, 2 dpf, 3 dpf, 4 dpf, 5 dpf, 7 dpf, 10 dpf, 11 dpf, 12 dpf, or 13 dpf to an upper limit of about 30 dpf, 25 dpf, 20 dpf, 15 dpf, 10 dpf, 7 dpf, 5 dpf, 4 dpf, or 3 dpf, wherein the dpf of the filaments may range from any upper limit to any lower limit and encompass any subset therebetween ([0055]). Since the disclosed subset range of 13 dpf – 30 dpf overlaps with the claimed ranges of 20-50 dpf and 25-40 dpf, a prima facie case of obviousness exists (MPEP 2144.05(I)).
Claims 4 and 5. Bundren in view of Swager et al. discloses the cellulose acetate tow of claim 1 but does not explicitly disclose that the tow has 21,000 to 60,000 total denier or 20,500 to 40,000 total denier.
However, Bundren discloses that tri-arc filaments of the present invention may have a total denier ranging from a lower limit of about 1,000 total denier, 5,000 total denier, 10,000 total denier, 20,000 total denier, or 50,000 total denier to an upper limit of about 200,000 total denier, 150,000 total denier, 100,000 total denier, 50,000 total denier, 20,000 total denier, 10,000 total denier, or 9,000 total denier, and wherein the total denier may range from any upper limit to any lower limit and encompass any subset therebetween ([0072]). Since the disclosed subset range of 20,000 total denier to 100,000 total denier overlaps with the claimed ranges of 21,000 to 60,000 total denier or 20,500 to 40,000 total denier, a prima facie case of obviousness exists (MPEP 2144.05(I)). 
Claims 8 and 9. Bundren in view of Swager et al. discloses the filter of claim 7 but does not explicitly disclose that the filter has an encapsulated pressure drop of less than 3 mm water/mm length, or less than 1 mm water/mm length.
However Bundren discloses that filter-like compositions (sectioned or otherwise) comprising tri-arc filaments may have an encapsulated pressure drop (EPD) of about 4.5 mm water/mm length or less, about 3.5 mm water/mm length or less, about 2.5 mm water/mm length or less, or about 2 mm water/mm length or less ([0121]). Since the disclosed range of about 2 mm water/mm length or less overlaps with the claimed ranges of less than 3 mm water/mm length or less than 1 mm water/mm length, a prima facie case of obviousness exists (MPEP 2144.05(I)).
Claim 11. Bundren in view of Swager et al. discloses the filter of claim 7 but does not explicitly disclose that the filter has a circumference of 5-30mm.
However, Bundren discloses that filter-like compositions (sectioned or otherwise) comprising tri-arc filaments may have a circumference less than about 17 mm ([0121]). Since the disclosed range of less than about 17 mm overlaps with the claimed range of 5-30mm, a prima facie case of obviousness exists (MPEP 2144.05(I)).
Claim 20. Bundren in view of Swager et al. discloses the cellulose acetate tow of claim 1 but does not explicitly disclose that the tow has an encapsulated pressure drop (EPD) mm water/mm length of 0.9 or less.
However, Bundren discloses that filter-like compositions (sectioned or otherwise) comprising tri-arc filaments may have an encapsulated pressure drop (EPD) of about 4.5 mm water/mm length or less, about 3.5 mm water/mm length or less, about 2.5 mm water/mm length or less, or about 2 mm water/mm length or less ([0121]). Since the disclosed range of about 2 mm water/mm length or less overlaps with the claimed range of 0.9 or less, a prima facie case of obviousness exists (MPEP 2144.05(I)).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bundren et al. (US 20140026910) in view of Swager et al. (US 2016/0192701) and Sebastian et al. (US 20170354179).
Claim 6. Bundren in view of Swager et al. discloses the tow of claim 1 but does not explicitly disclose that the tow has a breaking strength between 3.5 kg and 25 kg.
Sebastian et al. discloses smoking articles including filter elements made form fibrous bundles having a breaking strength of between about 10 and about 20lbs (about 4500g to about 9100g), such as at least about 10lbs (about 4500g or 4.5kg) or at least about 15lbs (about 6800g or 6.8kg) is desirable (Abstract; [0052]).
Sebastian et al. teaches that it is advantageous to optimize one or more steps of the fibrous bundle production process and/or to add additional steps to the fibrous bundle production process in order to enhance the breaking strength of the fibrous bundle. Enhanced strength can, in some embodiments, allow the fibrous bundle to be directly processed on conventional filter making machinery ([0052]). Thus, it would have been obvious to one of ordinary skill in the art that the tow of Bundren be modified to have a breaking strength of at least about 4.5kg or at least about 6.8kg as taught by Sebastian et al. so that the tow can be processed on conventional filter making machinery. Since the disclosed range of at least about 4.5kg or at least about 6.8kg  overlaps with the claimed range of between 3.5kg and 25kg, a prima facie case of obviousness exists (MPEP 2144.05(I)).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bundren et al. (US 20140026910) in view of Swager et al. (US 2016/0192701), Caenen et al. (US 2005/0283959), and Bundren et al. (US 2013/0115452).
Claim 10. Bundren et al. in view of Swager et al. discloses the filter of claim 7 but does not explicitly disclose that the encapsulated pressure drop of the filter has a coefficient of variability of less than 15%.
Caenen et al. discloses an apparatus and process for making a cigarette tow for a cigarette filter. PD variability, a rod quality, refers to the PD uniformity of a large number of rods and is quantified by a Cv (coefficient of variation). Filter producers want the lowest possible Cv to achieve minimum variability in the delivery of cigarette smoke components (Abstract; [0003]-[0005]).
Bundren et al. (US 2013/0115452) discloses filter rods, filters, and/or filter sections may have an EPD with a coefficient of variability of about 7% or less, 6% or less, 5% or less, or 4% or less ([0108]).
It would have been obvious to one of ordinary skill in the art before the effective filing date that the filter of Bundren et al. be modified to have an EPD with a coefficient of variability as low as possible to achieve minimum variability in the delivery of cigarette smoke components, as taught by Caenen et al. While Bundren et al. (US 20140026910) and Caenen et al. do not disclose particular values for the coefficient of variability, an EPD with a coefficient of variability of about 7% or less, 6% or less, 5% or less, or 4% or less is known in the art as taught by Bundren et al. (US 2013/0115452) and one of ordinary skill in the art would have recognized these ranges as sufficiently minimized to achieve minimum variability in the delivery of cigarette smoke components.

Response to Arguments
	Applicant’s arguments concern claim amendments that are addressed in the rejections above.
	
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516. The examiner can normally be reached Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A WILL/Examiner, Art Unit 1747     

/Michael J Felton/Primary Examiner, Art Unit 1747